DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 03/15/2021 has been entered.  Claims 1, 3, 5-12, 15, and 18-19 remain pending in the application.  Claims 2, 4, 13-14, and 16-17 have been cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephan A. Pendorf (Reg. No. 32,665) on 05/14/2021.
	The following claims of the application has been amended as follows:
1. (Currently amended)	A compressor (10) for a charging device comprising
	a compressor housing (100) in which a compressor wheel (200) is arranged, and
	a cartridge (300), which is arranged in the compressor housing (100) in an area of a compressor inlet (110), wherein the cartridge (300) comprises a bearing ring (320), an adjusting ring (330), and a plurality of rotatably mounted diaphragm elements (310), wherein rotation of said rotatably mounted diaphragm elements (310) also moves the , and wherein the diaphragm elements (310) are displaceable between a first position and a second position, wherein the diaphragm elements (310) are configured so that together they form a circular cross-sectional boundary for the compressor inlet (110) in the second position.

3. (currently amended)	The compressor according to Claim 1 [[2]], wherein the diaphragm elements (310) are mechanically coupled to the adjusting ring (330) so that a rotational movement of the adjusting ring (330) causes a radial displacement of the diaphragm elements (310).

5. (currently amended)	The compressor according to Claim 3 [[4]], 
wherein the lever arms (350) and the diaphragm elements (310) are arranged on the same side of the bearing ring (320); or
wherein the lever arms (350) and the diaphragm elements (310) are arranged on different sides of the bearing ring (320) and the shafts (340) extend through the bearing ring (320).

6. (currently amended)	A compressor (10) for a charging device comprising

	an adjusting mechanism (30) which is arranged in the compressor housing (100) in an [[the]] area of a compressor inlet (110) for variably changing a cross section of the compressor inlet (110),
	wherein the adjusting mechanism (30) comprises 
a plurality of diaphragm elements (310), which are rotatably mounted in the compressor housing (100), and 
an adjusting ring (330), 
wherein rotation of said adjusting ring rotates the rotatably mounted diaphragm elements (310) with radial displacement of the rotatably mounted diaphragm elements (310)  to change the cross section of the compressor inlet (110), and
wherein a lever arm (350) is provided per diaphragm element (310) and is in operative connection with the adjusting ring (330), wherein the lever arm (350) transfers a movement of the adjusting ring (330) to the corresponding diaphragm element (310), and 
wherein the diaphragm elements (310) are displaceable between a first position and a second position, wherein the diaphragm elements (310) are configured so that together they form a circular cross-sectional boundary for the compressor inlet (110) in the second position.



10. (canceled).

11. (currently amended)	The compressor according to Claim 1 [[10]], wherein radially inwardly disposed lateral walls (318) of the diaphragm elements (310), which define the cross section of the compressor inlet (110) in the second position, have a flow-optimized geometry.

12. (previously presented)	The compressor according to Claim 1, [[10]] wherein the diaphragm elements (310) have corresponding engagement geometries (315) on lateral surfaces (312, 314) contacting one another in the second position, which overlap or mesh into one another in the second position of the diaphragm elements (310).

19. (currently amended)	The compressor according to Claim 6, wherein the diaphragm elements (310) are arranged on a radial plane, and wherein the adjusting ring (330) is arranged radially outside of the diaphragm elements (310) in 



The above changes to the claims have been made to overcome the prior art of record and to comply with formalities.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Moens et al. (US 2017/0292616 A1), Houst et al. (US 2014/0308110 A1), Hemer (US 2006/0112690 A1), and Metz (US 2015/0292350 A1), 
	Regarding claim 1, the combination of Moens et al. and Houst et al. fails to disclose or suggest of a lever provided per diaphragm element, wherein the lever arm is in operation connection with the adjusting ring and transfers a movement of the adjusting ring to the corresponding diaphragm element. 
	Hemer and Metz each disclose of mechanism used in conjunction with a bearing ring or adjusting ring that comprises of the use of lever arms.  Hemer and Metz, however, each fail to disclose or suggest of the diaphragm elements being configured such that they form a circular cross-sectional boundary for the inlet.  
	Claims 3, 5, 11-12, and 15 are allowable, as they are dependent on claim 1.
	Claim 6 is allowable for the same reasons set forth in claim 1.
Claims 7-9, and 18-19 are allowable, as they are dependent on claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        05/14/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        5/20/2021 2:21 PM